ACCEPTED
                                                                                                                        05-14-00331-CR
                                                                                                             FIFTH COURT OF APPEALS
                                                                                                                        DALLAS, TEXAS
                                                                                                                   11/5/2015 9:25:01 AM


      Dallas County
                                                                                                                             LISA MATZ
                                                                                                                                 CLERK

      Public Defender’s Office
                                                                                                FILED IN
                                                                                         5th COURT OF APPEALS
                                                                                             DALLAS, TEXAS
November 3, 2015
                                                                                         11/5/2015 9:25:01 AM
                                                                                               LISA MATZ
                                                                                                 Clerk
Lisa Matz, Clerk
Court of Appeals, 5th District
600 Commerce Street, Suite 200
Dallas, Texas 75202

RE:     Neko Boykin v. The State of Texas
        Trial Court Nos:     F13-12601-J, F13-58095-J, F13-58096-J, F13-58097-J
        Appellant Court Nos: 05-14-00331-CR, 05-14-00332-CR, 05-14-00333-CR,
                             05-14-00334-CR

        Certification of Compliance with TEX. R. APP. P. 48.4

Dear Ms. Matz:

        Pursuant to Rule 48.4, of the Texas Rules of Appellate Procedure, I certify that on October
12, 2015, I sent a copy of this Court’s opinion and judgment in the above entitled and numbered
cause to Appellant at his last known address within five days after the opinion was handed down.
The opinion and judgment were sent, certified mail, return receipt requested. I further certify that,
along with the opinion, a letter was included in which the Appellant was advised that he has the right
to file a pro se Petition for Discretionary Review under Rule 68 within thirty (30) days of the
issuance of the opinion.

       I have enclosed for your reference a copy of the return that I received on October 20, 2015.
The date of delivery is reflected as October 16, 2015.

        Thank you for your assistance in this matter.

                                                                        Respectfully,

                                                                        /s/ Nan Hendrickson
                                                                        Nan Hendrickson
                                                                        Assistant Public Defender


Enclosure: certified mail return receipt
cc: Dallas County Criminal District Attorney’s Office, Appellate Section




  133 N. Riverfront Blvd., 9th Floor, LB 2  Dallas Texas 75207-4313  Phone: (214) 653-3550  Fax: (214) 653-3539 
SENDER: COMPLETE THIS SECTION
• Complete items 1, 2, and 3. Also complete
  item 4 if Restricted Delivery is desired.
• Prim your name and address on the reverse
  so that we can return the card to you.
• Attach this card to the back of the mailpiece,
  or on the front if space permits.
                                                                                 from item
1. Article Addressed to:
                                                     If YES, enter delivery address below:


~OW ~D~~\ltiv\
1\)[1' ~ O\q'M D!£\
teXqlt\bl'\ \,w 1- .                               3. ~.ceType
\1\1.-0 ~dVIt~ \)1vt                                     Certified Mail
                                                         Registered
                                                                           0 Express Mail
                                                                           0 Return Receipt for M~handise :
vVl.idlJ\l(U,\ 1\.exA\ 11)\1)'!-                     o   Insured Mail ""', D C.O.D.



2. Article Number
    rr
    r:msfer from setvlce labeQ             7013 2250 0002 2038 9442
PS Form   3811, February 2004